PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MILLER, Gordon, E.
Application No. 16/108,251
Filed: August 22, 2018
For: CONTROL SYSTEM FOR A WORK MACHINE

:
:
:	DECISION ON PETITION
:
:
:
				CORRECTED DECISION

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 27, 2021, to revive the above-identified application. The decision mailed July 23, 2021, was issued in error and is hereby VACATED in place of the mailing of this new decision.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee, as required by the Notice of Allowance and Fee(s) Due, mailed February 18, 2021, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is May 19, 2021. A Notice of Abandonment was mailed June 14, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1200, (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/LIANA S WALSH/Lead Paralegal Specialist, OPET